Appeal by *599the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered August 30, 1995, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, there is no merit to the defendant’s contention that the court erroneously failed to impose appropriate sanctions upon the People for a Rosario violation (see, People v Rosario, 9 NY2d 286, cert denied 386 US 866). The sanctions sought by the defendant were more drastic than the situation warranted (see, People v Joseph, 86 NY2d 565, 570; People v Martinez, 71 NY2d 937, 940).
The defendant’s remaining contentions lack merit or are unpreserved for appellate review. Miller, J. P., Copertino, Sullivan and Altman, JJ., concur.